 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF CALIFORNIA
 7   Priscilla Maldonado,                             OLD CASE NO: 1:19-cv-00551-LJO-SAB
 8
                            Plaintiff,                NEW CASE NO: 1:19-cv-00551-SAB
 9
                      v.
10
                                                      ORDER ASSIGNING ACTION TO U.S.
11   United States of America.                        MAGISTRATE JUDGE FOR ALL
                                                      PURPOSES PURSUANT TO THE
12                          Defendant.                CONSENT OF ALL PARTIES
13
14
15          Pursuant to 28 U.S.C. § 636(c)(1), all parties have consented to the conduct before a
16   U.S. Magistrate Judge of all further proceedings in this action, including trial and entry of
17   judgment. Accordingly, this Court ASSIGNS this action to U.S. Magistrate Judge Stanley A.
18   Boone for all further purposes and proceedings. Further papers shall bear the new case number
19   1:19-cv-00551-SAB.
20          U.S. District Judge Lawrence J. O’Neill will take no further action in this case. Law
21   and motion, pretrial conference and trial dates will need to be reset before Magistrate Judge
22   Boone as necessary.
23
24   IT IS SO ORDERED.
25
        Dated:    January 27, 2020                       /s/ Lawrence J. O’Neill _____
26                                                    UNITED STATES DISTRICT JUDGE
27
28

                                                  1
